Order
PER CURIAM.
Eunice J. Oglesby appeals from the order of the Circuit'Court of Jackson County denying her Rule 24.035 motion for post-conviction relief, after an evidentiary hearing. The appellant pled guilty to three counts of robbery in the second degree, § 569.030. Pursuant to a plea agreement, she was sentenced to three concurrent prison terms of fifteen years in the Missouri Department of Corrections.
In her sole point on appeal, the appellant claims that the motion court erred in denying her Rule 24.035 motion, after an evidentiary hearing, because the court’s finding that she did not receive ineffective assistance of counsel for her trial counsel’s allegedly allowing her to plead guilty when she was not competent to do so was clearly erroneous.
Affirmed. Rule 84.16(b).